Citation Nr: 0627432	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-30 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for a delusional disorder 
with PTSD.  

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing.  A copy of the 
transcript is associated with the claims file.

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when further action is required on the 
part of the veteran.  


REMAND

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2005); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The veteran contends that his current diagnosis of PTSD is 
related to his service in Vietnam as a Marine.  He 
specifically reported that he was subjected to rocket and 
mortar fire when his unit would go into the field.  He also 
reported that his stressors include witnessing hundreds of 
United States soldiers killed during an attack at a base at 
Tin Dowell Hill and witnessing a Vietnamese prisoner of war 
being dropped from a helicopter to his death.  The Board 
notes the veteran's primary military occupational specialty 
was as a wireman.  The Board also notes the claims file 
includes personnel records which reflect the veteran 
participated in various combat operations against insurgent 
Vietcong forces from May 1966 to January 1967.  Therefore, 
the Board finds the veteran engaged in combat with an enemy 
and his claimed stressors are in keeping with the 
circumstances and hardships of his active service in the 
Vietnam War.  See 38 U.S.C.A. § 1154(b).  Therefore, no 
development to verify these stressors is required.  

In reference to the veteran's medical diagnosis of PTSD, the 
Board notes that 38 C.F.R. § 4.125(a), refers to DMS-IV or 
the American Psychiatric Associations' Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994), as 
the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

In this regard, the Board notes that private medical records 
dated from February 1990 to July 2003 reflect the veteran has 
been variously diagnosed with depressive reaction, major 
depressive disorder, generalized anxiety disorder, panic 
attacks with agoraphobia, and PTSD.  Review of the record 
shows that the private clinical records which document a 
diagnosis of PTSD do not contain any reference to a specific 
stressor which the veteran experienced in service which is 
causally related to his currently manifested symptoms.  

At the February 2003 VA PTSD examination, the veteran was 
diagnosed with delusional disorder, not otherwise specified, 
and PTSD.  The examiner noted, however, that the veteran's 
PTSD was secondary to a post-service mining accident in 1989, 
and not related to his military service.  In making the above 
determination, the VA examiner noted the veteran did not meet 
the diagnostic criteria for the diagnosis of PTSD related to 
service, both in terms of a clearly identified stressor and 
symptom presentation.  Specifically, the veteran's report of 
service in Vietnam was confusing as he was noted to confuse 
reality with dreams and fantasy recollections.  The examiner 
also noted the veteran reported having nightmares and sleep 
disturbance, but denied ongoing hallucinations and had no 
noticeable impairments with judgment, insight, memory, or 
intellect.  

In contrast, the veteran's private psychologist, A.J.R., MD, 
submitted a statement which relates the veteran's current 
diagnosis to service.  In a July 2004 written statement, Dr. 
AJR stated that the veteran meets each of the DMS-IV 
requirements for PTSD and that his PTSD is due to military 
service in Vietnam.  Dr. AJR noted the veteran's post-service 
mining accident in 1989, but stated that the mining accident 
served to exacerbate the underlying PTSD that was caused by 
the veteran's tour of duty in Vietnam.  

The veteran's representative has requested an additional VA 
examination in order to determine whether at least a portion 
of the veteran's stress-related pathology is attributable to 
his period of military service.  The Board agrees that a new 
medical examination is needed in order to clarify the 
veteran's diagnosis as to any psychiatric disorder and to 
obtain a nexus opinion which specifically addresses the 
veteran's noted in-service stressors.  See 38 C.F.R. § 3.326 
(2005).  

The veteran is hereby advised of the importance of reporting 
to any scheduled VA examinations, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655 (2005).

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.	Schedule the veteran for an examination 
by a VA psychiatrist knowledgeable in 
evaluating PTSD, to determine the 
nature and extent of any psychiatric 
disorder(s) found to be present.  Any 
and all studies deemed necessary by the 
examiner should be completed.  The 
claims file must be made available to 
the examiner for review in conjunction 
with the examination, and the 
examination report should reflect that 
such review is accomplished.  

a.	The examiner is requested to offer 
an opinion as to whether PTSD is 
present, and, if so, is it at 
least as likely as not that at 
least a portion of his stress-
related pathology can be 
attributed to his in-service 
experience.  A rationale should be 
provided for any opinion offered.  

2.	If the veteran is found to have a 
psychiatric disorder other than PTSD, 
the examiner is requested to provide an 
opinion as to whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or less 
than likely (i.e., a probability of 
less than 50 percent) that any 
currently diagnosed psychiatric 
disorder is causally related the 
veteran's active military service.

a.	Note: The term "at least as likely 
as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.  

3.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise informed.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


